Case 4:20-cv-01474-KGB Document 3 Filed 01/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

Inhouse Physicians, S.C.,
Plaintiff,
V. Case No. 4:20-cv-1474-KGB

P Two Three Laboratories, LLC, a/k/a
P23 Labs, LLC, and Tiffany
Montgomery,

Defendants.

 

 

Consent Motion to Extend Time to File Answer

 

The Parties to this case reached agreement to extend the deadline by which both
defendants have to file an Answer or otherwise plead. In exchange, Defendants stipulate
the the validity and effectiveness of personal service made upon both Defendants.
Plaintiff therefore agrees the new deadline for the Defendants’ to file an answer or other
pleading is February 23, 2021.

WHEREFORE, the Parties pray for brief extension of time for Defendants to plead

until and including February 23, 2021.

   

    

 

 

Mark Murphey Yfnry (97170) ylan H. Potts (2001258)
HENRY LAW FIRM GILL RAGON OWEN, P.A.
P.O. Box 4800 425 W. Capitol Ave. Ste. 3800
Fayetteville, Arkansas 72702 Little Rock, AR 72201
Telephone: (479) 368-0555 Direct: (501) 801-3808
Email: mark@henry.us Email: potts@gill-law.com

Counsel for Plaintiff Counsel for Defendants
